Citation Nr: 1211801	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-09 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for residuals of a shell fragment wound, left leg scar, currently rated as 10 percent disabling.

3.  Entitlement to an increased rated for residuals of a shell fragment wound, scar of the left buttock, currently rated as noncompensably disabling.

4.  Entitlement to an increased rating for residuals of a shell fragment wound of the right arm, Muscle Group VIII, currently rated as 10 percent disabling.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to January 1968.  He is a recipient of the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Pittsburgh, Pennsylvania.  

The Veteran appealed the initial rating for posttraumatic stress disorder (PTSD).  However, he did not submit a substantive appeal with respect to this issue, and it is not currently on appeal.  In September 2010, he submitted an informal claim for an increased rating for PTSD.  In October 2011, he submitted informal claims for service connection for sleep apnea and pre-cancerous hemi-colectomy.  These issues are addressed in the remand section.   

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current tinnitus began during active duty. 

2.  The left leg scar is superficial and does not cause any limitation of motion.

3.  The left buttock scar is superficial and does not cause any limitation of motion.

4.  The right forearm muscle disability is manifested by numbness without additional symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.303(b) (2011).

2.  The criteria for a rating in excess of 10 percent for a left leg scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7800-7805 (2007). 

3.  The criteria for a compensable rating for a left buttocks scar have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7800-7805. 

4.  The criteria for a rating of 20 percent for neurological manifestations of residuals of a shell fragment wound of the right arm, Muscle Group VIII, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.55, 4.56, 4.71a, Diagnostic Codes (DC) 5308, 8511 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection for tinnitus, the claim is substantiated, and there are no further VCAA duties for this claim.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.  

In a letter issued in October 2006, prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for an increased rating.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of reported treatment, including service and VA and private treatment records.  Additionally, the Veteran was provided an adequate examination in December 2006 for his claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran's representative suggested that the examination might have been inadequate.  He observed that the Veteran was service connected for multiple scars, but the examiner addressed "the scar" in addressing some of the examination findings.  The examination report shows that the examiner measured each scar individually.  It appears that since the scars had common characteristics based upon clinical examination and the Veteran's reports, the examiner listed the common scar symptoms together.  There is no medical or lay evidence conflicting with the examiner's description of the scars, and there has been no contention that the combined findings were inaccurate.  The Board finds the examination to be adequate.  

There is no indication that his service-connected scars have worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

I.  Service connection for tinnitus

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including tinnitus as organic disease of the nervous system, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

At his entrance examination in December 1965, the Veteran denied having or ever having ear, nose, or throat trouble.  At separation in January 1968, the Veteran had "15/15" hearing during whisper voice testing.  

Service records confirm that the Veteran served in Vietnam and was wounded in combat.  His military occupational specialty (MOS) was listed as a bulldozer operator.  

VA treatment records, dated in June and July 2001 and July 2004, showed that the Veteran complained about tinnitus.  

The Veteran was afforded a VA audiology examination in November 2006.  He complained about tinnitus.  He recalled experiencing in-service noise exposure from combat and his tractor exploding.  After service, he reported hunting for a short time, but denied any additional occupational or recreational noise exposure.  He stated that he had constant bilateral high frequency ringing sounds since 1967.  Clinical examination showed a tinnitus pitch match at 2000 hertz.  

Service records do not contain complaints or findings of tinnitus.  However, the reported noise exposure.  The Veteran reported at a November 2006 examination that he developed ringing in his ears after noise exposure during combat in Vietnam.  His reports are consistent with the circumstances of his service and are presumed to have occurred.  38 U.S.C.A. § 1154(b); Caluza.  

His reports of a continuity of symptomatology beginning in service are competent and credible.  Caluza.; 38 C.F.R. § 3.303(b).  Service connection for tinnitus is granted.  

II. Increased rating claims

General laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

(i)  Scar rating criteria

The Veteran's scars are rated under Diagnostic Codes (DC) 7804 and 7805.  38 C.F.R. § 4.118, DCs 7804 and 7805.  On September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his increased rating claim was received on September 1, 2006, the amendments are not applicable in this instance and will not be applied here. 

Under the old version of DC 7804, a 10 percent rating is warranted for a scar that is superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804 (2007).  This is the maximum rating provided under the old version of DC 7804. 

Under the old version of DC 7805, the rating is based upon limitation of function of the affected part.

Higher ratings are provided under the old criteria for rating scars if there is disfigurement of the head, face, or neck (DC 7800) or if there are scars other than on the head, face, or neck, that are deep or cause limited motion (DC 7801). 

Under DC 7801, scars other than on the head, face, or neck, that are deep or cause limited motion warrant the following ratings: a 10 percent rating if the affected area or areas exceed 6 square inches (39 square centimeters.); a 20 percent rating if the affected area or areas exceed 12 square inches (77 square centimeters); a 30 percent rating if the affected area or areas exceed 72 square inches (465 square centimeters); and a 40 percent rating if the affected area or areas exceed 144 square inches (929 square centimeters).  38 C.F.R. § 4.118, DC 7801 (2007). 

A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7802, Note (2) (2007). 

(ii) Muscle Injury Rating Criteria

The criteria for rating muscle injuries are as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

(1) Slight disability of muscles-- 

(i) Type of injury. Simple wound of muscle without debridement or infection. 

(ii) History and complaint. Service department record of superficial wound with brief treatment and return to duty. Healing with good functional results. No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. 

(iii) Objective findings. Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles-- 

(i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 

(ii) History and complaint. Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. 

(iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles-- 

(i) Type of injury. Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. 

(ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. 

(iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles-- 

(i) Type of injury. Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. 

(ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. 

(iii) Objective findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability: 

(A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. 

(B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. 

(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. 

(D) Visible or measurable atrophy. 

(E) Adaptive contraction of an opposing group of muscles. 

(F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. 

(G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 
38 C.F.R. § 4.56.

(iii) History of Veteran's Injuries

Service treatment records show that in May 1967 the Veteran sustained missile injuries to the right forearm, elbow, buttocks, and left leg when his Amtrac (amphibian tractor) was hit by enemy rockets.  His wounds were debrided in Vietnam, where an X-ray revealed a small cortical infraction of the tibia without extension of any fracture lines.  

Later in May 1967, he was then evacuated by air to a hospital in Japan.  At the hospital he underwent secondary closure of the wounds of the right elbow and left leg.  When discharged from hospitalization in June 1967, he was ambulatory and the wounds were described as "healing very nicely."  He continued physical therapy.  Later in June 1967, the right arm wound was described as well healed without residuals.  There remained a small opening in the left pretibial area with drainage.  He was to undergo 14 days of daily dressing changes with hydrogen peroxide cleaning.  In July 1967, he was returned to duty.

The service treatment records show no subsequent treatment or complaints pertaining to these injuries.  On examination for separation the only pertinent findings consisted of a 6 inch scar on the right arm, a 4 inch scar on the left leg, and a scar or scars on the left buttocks.  

On the initial VA examination after service in March 1968, the Veteran complained of pain at the site of his right arm scar and in the right arm on lifting heavy objects.  He also reported that his left leg was sore and that the left leg scar was tender to touch.  

On examination, the Veteran walked normally and got on and off the examination table without difficulty.  There were no neurologic deficits, but there were exaggerated left patellar reflexes.  The main findings consisted of scars at the sites of the missile injuries.  The scars of the left leg, right arm and buttocks were not tender, painful, inflamed, or ulcerated on examination.  X-rays of the left ankle and right elbow were interpreted as showing no abnormalities.  

An X-ray of the left leg for VA examination in May 1971, showed minimal deformity in the left mid-tibial shaft at the site as the result of the healed fracture.

Scar of the left leg, currently rated as 10 percent disabling

The left leg scar is currently rated as 10 percent disabling under Diagnostic Code (DC) 7804.  38 C.F.R. § 4.118, DC 7804.  The December 2006 VA examination report shows that the Veteran had a 7 centimeter (cm) by 2 millimeter (mm) scar on his left lower extremity.  It was not painful upon examination.   He denied any symptoms relating to the scar.  It did not adhere to underlying tissue.  The examiner described it as stable, superficial, and not deep.    

The Veteran has not provided any additional statements describing the left leg scar; nor has he reported any additional medical treatment for this disability.  

The criteria for a rating in excess of 10 percent require a scar to be deep or cause limited motion and exceed 77 square cm.  The evidence shows the left leg scar to be superficial and cover less than 77 square centimeters.  The Veteran has not reported any additional symptoms associated with the left leg scar.  In sum, the lay and medical evidence does not provide a basis for a rating in excess of 10 percent for the service connected left leg scar.  38 C.F.R. § 4.118, DC 7801 (2007). 

A question remains as to whether an additional rating is warranted for muscle injury; or whether a higher rating would be possible if the disability was rated on the basis of muscle injury.  Because the muscle injury rating criteria contemplate scars, it would constitute prohibited pyramiding to provide separate ratings for scars and muscle injury.  38 C.F.R. § 4.14 (2011); see Esteban v. Brown, 6 Vet. App. 259, 261-2 (1994) (separate ratings are permitted where none of the symptomatology for any of the subject conditions is overlapping).

Slight muscle injuries of the foot or leg warrant noncompensable ratings.  38 C.F.R. § 4.73, Diagnostic Codes 5310-5312 (2011).  A moderate muscle injury would warrant a 10 percent rating, and a moderately severe injury would warrant a 20 percent rating.  Id.  The injury Veteran's injury falls between the slight and moderate level.  The wound was debrided, and the wound was more than superficial inasmuch as it resulted in a bone fracture.  On the other hand, there have been no consistent reports of one of cardinal signs of muscle injury.  Regardless of whether rated as slight or moderate, a rating on the basis of muscle injury would not result in a rating higher than the current 10 percent.

The disability does not approximate the criteria for a moderately severe injury because there have been no reported residuals of the debridement; and there was no prolonged infection, sloughing of soft parts, or intermuscular scarring.  Hospitalization was for less than one month, and consistent complaints of the cardinal signs of muscle injury have not been reported.  The objective findings have included normal muscles without any of the findings described in the criteria for a moderately severe injury.

Neurologic findings have reportedly been normal, and no leg shortening has been identified.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for residuals of a shell fragment wound, left leg scar.

(iii)  Scar of the left buttock, currently rated as noncompensably disabling

The left leg scar is currently rated as noncompensably disabling under Diagnostic Code (DC) 7805.  The December 2006 VA examination report shows that the Veteran had a rectangular 5 cm by 4 cm scar on his left buttock.  It was not painful upon examination.   He denied any symptoms relating to the scar.  It did not adhere to underlying tissue.  The examiner described it as stable, superficial, and not deep.    

The Veteran has not provided any additional statements describing the left buttock scar; nor has he reported any additional medical treatment for this disability.  In sum, the lay and medical evidence does not provide a basis for a compensable rating for the service connected left buttock scars.  38 C.F.R. § 4.118, DC 7801 (2007). 

A higher rating is not warranted on the basis of muscle injury.  The rating scheduled does not provide specific criteria for injuries to the muscle groups of the buttocks, but does provide such rating for muscle involving the torso, pelvic girdle and thigh.  38 C.F.R. § 4.73, Diagnostic Codes 5313-5333 (2011).  The codes all provide a noncompensable rating for slight injury, a 10 percent rating for moderate injury, and a 20 percent rating where the injury is moderately severe.  Id.  While the buttocks injury may have been debrided, it did not result in prolonged infection, sloughing of soft parts, or intermuscular scarring; and there have been none of cardinal signs of muscle injury.  The disability does not approximate the criteria for a moderately severe injury.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for residuals of a shell fragment wound, left buttock scar.

(iv) Right forearm Muscle Group VIII, currently rated as 10 percent disabling

Muscle injuries of the forearm are rated under the diagnostic criteria under Muscle Group VIII.  38 C.F.R. § 4.73, DC 5309.  Muscle Group VIII involves the muscles arising mainly from the external condoyle of the humerus: extensors of carpus, fingers, and thumb; supinator.  Its functions involve extension of wrist, fingers, and thumb; abduction of the thumb.  Under DC 5308, a moderate injury warrants a 10 percent rating; a moderately severe injury warrant a 20 percent rating; and a severe injury warrants a maximum 30 percent rating for the dominant extremity.  38 C.F.R. § 4.73, DC 5308.

The March 1968 VA examination report reflected that the Veteran had a six inches (in) by one inch scar extending from the right elbow to the right forearm.  It was tender upon palpation, but described as well healed, disfiguring scar without loss of tissue.  No pain, inflammation, or ulceration was found upon palpation.  However, he reported numbness on the lateral aspect extending to his wrist.  

A May 1971 VA examination noted a six inch scar on his right arm.  It was not tender and did not adhere to the underlying tissue.   

In a July 1973 VA examination, the Veteran reported numbness in his right forearm since his gunshot injury.  The examiner noted a 10 cm scar of the right forearm.  It was non-tender and healed.  Pinprick testing showed the area to be numb.  

At the December 2006 VA examination, the Veteran reported having a gunshot wound to his right forearm.  The bullet was removed, and he had a residual scar.  The Muscle Group affected was Group VIII.  He denied having muscle pain, flare-ups, associated neurovascular symptoms, or limitation of motion.  He reported occasional numbness around the scar.  Clinical examination showed one residual 15 cm by 5mm scar at the site of bullet removal.  No tissue loss was found for Muscle Group VIII.  Numbness was found near the scar, but tenderness was not observed.  The examiner did not find adhesions, tissue, or joint damage.  He found muscle strength to be equal and symmetrical.  The Veteran had no loss of muscle function as he exhibited normal movement.  
 
The Veteran has not provided any additional statements describing the right arm muscle symptoms; nor has he reported any additional medical treatment for this disability.  The current evidence indicates that he experiences numbness near the right arm scar, but does not have any additional Muscle Group VIII impairment or neurological symptoms.  

Given that the residual symptom is limited to numbness around the scar, the criteria for a moderately severe Muscle Group VIII injury are not approximated.  See 38 C.F.R. § 4.73, DC 5308.  The disability has not involved any of the cardinal signs of muscle injury and did not involve prolonged infection, sloughing of soft parts, or intermuscular scarring.  The scar itself appears to be asymptomatic on examination, and of insufficient size to warrant a compensable rating, much less, a rating in excess of 10 percent.

However, the complaint of numbness raises the issue of a rating on the basis of peripheral nerve impairment.  For neurological disabilities, evaluations are generally assigned based on whether the paralysis of a particular nerve is complete or incomplete.  DC 8511 provides the rating criteria for paralysis of the nerves of the middle radicular group, and therefore, neuritis and neuralgia of those nerves.  38 C.F.R. § 4.124a, DC 8511.  Under DC 8511, incomplete paralysis is rated 20 percent when mild, 40 percent when moderate, and 50 percent when severe.  A 70 percent rating is warranted for complete paralysis.  Complete paralysis contemplates adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist is lost or severely affected.  Id.

The rating schedule advises that when neurological involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  Id.  Under DC 8511, the Veteran's complaints of numbness approximate the criteria for a mild impairment, warranting a rating of 20 percent.  

For muscle injuries, the Board is prohibited from combining rating for muscle and nerve manifestations for the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55.  The evidence does not show separate functions affected by the muscle and nerve impairments.  Thus, separate ratings for muscle and nerve impairments cannot be awarded.  Id.  

The Court has held that a change in the diagnostic code under which a disability had been rated for more than 20 years was erroneous; because that action effectively reduced the evaluation under the old diagnostic code to 0 percent.  Murray v. Shinseki, 24 Vet. App. 420 (2011); see 38 C.F.R. § 3.951(b) (prohibiting reductions in ratings that have been in effect for 20 years or more).  In Murray; however, it was possible to rate the subject disability (impairment of the knee) under the diagnostic code previously used and under the code subsequently selected.  In the instant case, 38 C.F.R. § 4.55 prohibits separate ratings for muscle injury and nerve impairment.  In essence, the regulation merely provides for the same disability to be rated under either the nerve or muscle injury criteria and requires consideration of both criteria in assigning a single rating.

Subsequent to the Murray decision, the Federal Circuit held that that service connection for a disability is not severed simply because the situs of a disability-or the diagnostic code--is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service connected disability.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  In read the Board determined that the Veteran's disability involved Muscle Group XV rather than Muscle Group XIII, and rated the disability under the diagnostic code for the latter group, rather than the former, as had been done previously.

The Federal Circuit upheld the Board's action, which it described as identifying for the first time the specific situs of the Veteran's disability so as to determine the Diagnostic Code that properly correlated the benefit to which the Veteran was entitled and the injury he incurred.  Read v. Shinseki, 651 F.3d 1296, 1300 (Fed. Cir. 2011).

Given the differences between the instant appeal and situation in Murray, and the Federal Circuit's decision in Read, the Board finds that the change of DCs does not result in an impermissible severance or rating reduction.

In sum, the evidence indicates that the Veteran's complaints of numbness do not approximate the criteria for a moderately severe muscle injury.  38 C.F.R. §§ 4.56, 4.73, DC 5308.  However, they do approximate the criteria for a mild paralysis of the middle radicular nerves.  38 C.F.R. § 4.124a, DC 8511.  A rating of 20 percent is awarded for mild paralysis of the right arm.  Id.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for residuals of a shell fragment wound, right arm, Muscle Group VIII.

(iv) Extraschedular considerations

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disabilities under consideration manifest by symptoms including numbness and scarring.  The record does not show that these disabilities interfere with employment.  Because these symptoms are contemplated in the rating schedule and do not result in marked interference with employment, referral for extraschedular consideration is not warranted.  


ORDER

Service connection for tinnitus is granted.  

A rating in excess of 10 percent for residuals of a shell fragment wound, left leg scar, is denied.

A compensable rating for residuals of a shell fragment wound, left buttock scar, is denied.

A rating of 20 percent is granted for neurological residuals of a shell fragment wound, right arm.


REMAND

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

As discussed below, there is evidence of unemployability, the Veteran is presumed to be seeking the highest rating possible, and there is evidence of a medical disability.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice and the issue is properly before the Board as part of the appeal for increased ratings. 

In July 2009, the Veteran's union manager reported that the Veteran was unemployed due to his medication requirements and colon disorder.  The Veteran's submission of this evidence indicates an intent to seek a TDIU.  He also submitted a September 2010 VA treatment records showing a global assessment of function of 48, based on PTSD.  Such a score is indicative of an inability to work.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2011).

The Veteran has submitted un-adjudicated claims for an increased rating for PTSD and service connection for sleep apnea; these claims are inextricably intertwined with the question of entitlement to TDIU.  See October 2011 correspondence.  

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service-connected disability has on his or her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The claim is remanded for an examination to determine whether the service connected disabilities preclude gainful employment.  Id.

The Veteran is service connected for the following disabilities: posttraumatic stress disorder (PTSD) rated as 30 percent disabling, degenerative joint disease of the lumbar spine, rated as 20 percent disabling; shell fragment wound residuals of the right arm, rated as 20 percent disabling; scar left leg, and scar lumbosacral junction, both rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and shell fragment wound residuals of the left forehead and left buttock, both rated as noncompensably disabling.  His combined disability rating is 70 percent.  

The service connected PTSD, degenerative joint disease of the lumbar spine, shell fragment wound residuals, and tinnitus to be one disability as they were incurred in combat.  Hence, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

The record also includes informal claims for an increased rating for PTSD and service connection for sleep apnea.  See October 2011 correspondence.  These issues are inextricably intertwined with the issue of entitlement to TDIU.  The agency of original jurisdiction (AOJ) should adjudicate these claims before determining entitlement to TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claims for an increased rating for PTSD and service connection for sleep apnea.  

2.  Notify the Veteran about the information and evidence necessary to substantiate a claim of entitlement to TDIU.  

3.  Ask the Veteran to complete a formal application for TDIU.

4.  Ask the Veteran identify any medical treatment since 2006 for his service connected disabilities.  Provide authorizations for the release of private medical records.  

Obtain all identified medical records and associated them with the claims file.  Notify the Veteran if any identified medical records are not obtained and advise him that he may submit such record himself.  

For VA treatment records or other records in Federal custody, efforts to obtain the records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

5.  After adjudicating the PTSD and sleep apnea claims and obtaining any additional medical records, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (currently PTSD, degenerative lumbar disc disease, shell fragment wounds residuals of a left leg scar, right arm muscle injury, lumbosacral junction scar, left forehead scar, left buttock scar, and tinnitus) would, in combination, be sufficient to preclude him from securing and following gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should provide reasons for the opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


